            Case 1:20-cv-03961-GHW Document 1 Filed 05/21/20 Page 1 of 5



 David Lopez, Esq. (DL-6779)
 LAW OFFICES OF DAVID LOPEZ
 171 Edge of Woods Rd. | P.O. Box 323
 Southampton, NY 11969
 631.287.5520 | DavidLopezEsq@aol.com

 Miriam Tauber, Esq. (MT-1979)                        James A. Hunter, Esq. (JH-1910)
 MIRIAM TAUBER LAW PLLC                               HUNTER & KMIEC
 885 Park Ave. # 2A                                   255 W. 94th St. # 10M
 New York NY 10075                                    New York NY 10025
 323.790.4881 | MiriamTauberLaw@gmail.com             646.666.0122 | hunter@hunterkmiec.com
                                     Attorneys for Plaintiffs
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 MARK RUBENSTEIN, DEBORAH DONOGHUE,
 and DONNA HUNTER,                                               20-3961
                                                           No. ______________________
                                                                      (ECF Case)
                       Plaintiffs,

                       v.
                                                                    COMPLAINT
 IMAX CORP.,                                                      FOR RECOVERY OF
                                                                SHORT SWING PROFITS
                        Nominal Defendant,                      UNDER 15 U.S.C. § 78p(b)

                        and
                                                                JURY TRIAL DEMANDED
 ROBERT LISTER, and MARK WELTON,

                       Defendants.


               THE PLAINTIFFS, by their undersigned attorneys, complaining of the

Defendants, respectfully allege the following upon information and belief, except as to Paragraph

2, which Plaintiffs allege on personal knowledge:

JURISDICTION:

       1.      This action arises under the provisions of Section 16(b) of the Securities Exchange

Act of 1934, as amended (the “ACT”), 15 U.S.C. § 78p(b), and jurisdiction is conferred upon this

Court by Section 27 of the Act, 15 U.S.C. § 78aa.


                                                1
            Case 1:20-cv-03961-GHW Document 1 Filed 05/21/20 Page 2 of 5



THE PARTIES AND VENUE:

       2.      Plaintiffs are security owners of IMAX CORP. (“IMAX”), a Canadian corporation,

with principal offices and domicile at 2525 Speakman Drive, Mississauga, Ontario, CANADA

L5K 1B1.

       3.      At all times relevant, the common stock of IMAX was registered under Section 12

of the ACT and was and is traded on the New York Stock Exchange located within this District

(stock ticker: IMAX). One or more sale transactions pled herein for each of the Defendants took

place through the facilities of the New York Stock Exchange within this District conferring venue

upon this Court.

       4.      This action is brought in the right and for the benefit of IMAX, which is named as

Nominal Defendant solely in order to have all necessary parties before the Court.

       5.      At all times relevant, Defendants ROBERT LISTER (“LISTER”), and MARK

WELTON (“WELTON”; collectively the “DEFENDANTS”), were officers and/or directors of

IMAX, and thereby so-called ‘insiders’ as that term is understood within the meaning of Section

16(b) of the ACT.

       6.      The DEFENDANTS all have offices or are found c/o IMAX, 2525 Speakman

Drive, Mississauga, Ontario, CANADA L5K 1B1.

STATUTORY REQUISITES:

       7.      The violations of Section 16(b) of the Act to be described herein involve non-

exempt securities in non-exempt transactions engaged in by non-exempt persons within the

meaning of the ACT.

       8.      Demands for prosecution were made by each of the Plaintiffs on IMAX (with

respect to each of the DEFENDANTS) on March 18, 2020. By letter dated May 15, 2020, counsel

for IMAX informed the Plaintiffs that IMAX did not intend to pursue the Section 16(b) claim


                                                2
             Case 1:20-cv-03961-GHW Document 1 Filed 05/21/20 Page 3 of 5



identified by the Plaintiffs. More than 60 days have expired with respect to the Plaintiffs’ demands,

and IMAX has not recovered any of the profits at issue. Further delay in the initiation of suit would

be a futile gesture.

        9.      This action is brought within two years of the occurrence of the violations to be

described herein, or within two years of the time when reports required by 15 U.S.C § 78p(a)

setting forth the substance of the transactions here complained of were first filed with the Securities

& Exchange Commission (“SEC”).

AVERMENTS COMMON TO ALL CLAIMS FOR RELIEF:

        10.     The Plaintiffs’ claims against the DEFENDANTS have a common source of

liability, the sale by the DEFENDANTS into the public markets of shares of common stock of

IMAX in order to generate funds to meet the employee portion of their respective Federal Income

Tax withholding obligations, which became due upon settlement of restricted share units

(“RSU’s”) granted to the DEFENDANTS under IMAX’s equity incentive plan. The funding of

such “withholding” may be accomplished without liability by compliance with SEC Rule 16b-

3(e), i.e., by having the issuer (IMAX) itself withhold funds or shares of equivalent value from the

employee, but once a plan participant (the DEFENDANTS) enters the public markets to sell and

generate cash at the expense of the general public, the participant is capable of utilizing inside

information to control the timing of the sale, and is presented with the opportunity for speculative

abuse that the statute was designed to prevent. Such sales are within the statutory proscription and

short swing profits generated from the sales are subject to recovery.




                                                  3
                  Case 1:20-cv-03961-GHW Document 1 Filed 05/21/20 Page 4 of 5



       FIRST CLAIM FOR RELIEF:

                11.       LISTER engaged in the following purchases and sales of IMAX common stock:

Date             Transaction                                                  Number of Shares     Price/Share
Mar. 9, 2020     Sale (to satisfy tax withholding obligations in connection   21,626               $14.1817
                 with RSU settlement)
Mar. 17, 2020    Purchase                                                     5,000                $8.0849

                12.     The foregoing purchases and sales within periods of less than six months while

       LISTER was an insider of IMAX generated recoverable profits under Section 16(b) of the ACT in

       an amount unknown to Plaintiffs but estimated to approximate $30,484. The precise amount to be

       recovered will be determined through discovery and an accounting.

       SECOND CLAIM FOR RELIEF:

                13.    WELTON engaged in the following purchases and sales of IMAX common stock:

Date             Transaction                                                  Number of Shares     Price/Share
Dec. 2, 2019     Sale (to satisfy tax withholding obligations in connection   2,831                $21.2453
                 with delivery of shares upon conversion of RSU)
Mar. 9, 2020     Sale (to satisfy tax withholding obligations in connection   12,302               $14.1817
                 with delivery of shares upon conversion of RSU)
Mar. 17, 2020    Purchase                                                     5,000                $7.417

                14.    The foregoing purchases and sales within periods of less than six months while

       WELTON was an insider of IMAX generated recoverable profits under Section 16(b) of the ACT

       in an amount unknown to Plaintiffs but estimated to approximate $84,304. The precise amount to

       be recovered will be determined through discovery and an accounting.

       THIRD CLAIM FOR RELIEF:

                15.    This Third Claim for Relief is a precaution against possible errors of detail

       attributable to inaccuracies in the public record or the discovery of additional trades during the

       course of this action.




                                                         4
               Case 1:20-cv-03961-GHW Document 1 Filed 05/21/20 Page 5 of 5



            16.      The DEFENDANTS and each of them, acting severally during periods not barred

     by the statute of limitations measured from the date of the filing of this Complaint, purchased and

     sold (or sold and purchased) equity securities (or equity security equivalents) of IMAX within

     periods of less than six months, while officers and/or directors of IMAX, including but not limited

     to the transactions pleaded in the First and Second Claims For Relief.

            17.      By reason of such purchases and sales (or sales and purchases) of IMAX equity

     securities (or equity security equivalents) within periods of less than six months, while insiders of

     IMAX, the DEFENDANTS severally realized profits, the exact amounts thereof being unknown

     to PLAINTIFFS, which profits inure to the benefit, and are recoverable by the Plaintiffs on behalf,

     of IMAX.

     WHEREFORE, PLAINTIFFS demand judgment:

                  a) Requiring LISTER and WELTON each severally to account for and to pay over to

                     IMAX the short swing profits realized and retained by each of them in violation of

                     Section 16(b) of the Act, together with appropriate interest and the costs of this suit;

                  b) Awarding to Plaintiffs their costs and disbursements including reasonable

                     attorneys’, accountants, and expert witness fees; and

                  c) Granting to Plaintiffs such other and further relief as the Court may deem just and

                     proper.

        Dated:       Southampton, New York
                     May 21, 2020

                                                   Yours, etc.
  s/ David Lopez                           s/ Miriam Tauber
_______________________________           ___________________________             _________________________
                                                                                     s/ James Hunter
David Lopez (DL-6779)                     Miriam Tauber (MT-1979)                 James Hunter (JH-1910)
LAW OFFICES OF DAVID LOPEZ                MIRIAM TAUBER LAW PLLC                  HUNTER & KMIEC

                                            Attorneys for Plaintiffs



                                                        5
